Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is unnecessary to review the various affidavits in this case, *158some of which purport to set out the evidence submitted on the former hearing. It would serve no useful purpose to recite the contents of these affidavits which are filled with charges of misconduct.
It did not appear to the court below that the newly discovered facts could not have been produced on the former hearing by the exercise of due diligence.
We are unable to perceive anything in the record on which error can be founded, and the decree is affirmed with costs.

Affirmed.